DETAILED ACTION
Response to Amendment
Receipt is acknowledged of an amendment to the claims of application #16691054 received on 4/5/2021. Claims 2 and 12 are cancelled. Claims 1, 3, 5, 10, 11, 13, 15 and 20 are amended. Claims 21 and 22 are added. Claims 4, 6-9, 14 and 16-19 are left in original form. Claims 1, 3-11 and 13-22 are pending. All pending claims are considered and examined.
Response to Arguments
Applicant’s arguments, filed 4/5/2021, with respect to claims 1 and 11 have been fully considered and are persuasive.  The rejection of claims 1 and 11 has been withdrawn. 
Allowable Subject Matter
Claims 1 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art of record does not teach or fairly suggests a reading apparatus for reading a wireless tag attached to a commodity, the reading apparatus comprising: a wireless tag reader configured to emit a radio wave and read information in a radio wave returned from a wireless tag; and a processor configured to: control the wireless tag reader to emit the radio wave; and upon detecting that one or more commodities are placed in a predetermined area, determine and register for purchase one or more commodity codes based on: information contained in first radio waves received by the wireless tag reader at a time when said one or more commodities are placed in the predetermined area; and information contained in second radio waves received by the wireless tag reader no more than a predetermined time before said one or more commodities are placed in the predetermined area (claim 1); nor a method for reading a wireless tag attached to a commodity, the method comprising: emitting a radio wave from a wireless tag reader; and upon detecting that one or more commodities are placed in a predetermined area, determining and registering for purchase one or more commodity codes based on: information contained in first radio waves received by the wireless tag reader at a time when said one or more commodities are placed in the predetermined area; and information contained in second radio waves received by the wireless tag reader no more than a predetermined time before said one or more commodities are placed in the predetermined area (claim 11).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898.  The examiner can normally be reached on Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN C LY/Primary Examiner, Art Unit 2887